Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation (the “Company”) #1510 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change January 14, 2009 Item 3 News Release The news release dated January 14, 2009 was disseminated through Marketwire’s Canadian Select Disclosure Network. Item 4 Summary of Material Change The Company announced that its shareholders approved and ratified the Company’s Shareholder Rights Plan at its annual general and special meeting held on January 14, 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated January 14, 2009. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.683.8218 Item 9 Date of Report Dated at Vancouver, BC, this 15th day of January, 2009. NEWS RELEASE January 14, 2009 TSX Venture Symbol: CPQ CANPLATS
